DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-15 are allowed. 
	The present invention is directed to a palette of spot colors indicated in a print job is determined. The palette is mapped to a set of vectors in a colorant-dependent color space based on a comparison of target spectral characteristics for the spot colors and measured spectral characteristics of the printing system. The set of vectors is used to assign vectors to print-resolution areas of the print job before halftoning. Each independent claim identifies the uniquely distinct features:
	Regarding claim 1, a method comprising: 
determining a palette of spot colors indicated in a print job, the print job to be printed on a printing system having a plurality of available colorants; 
determining a set of vectors in a colorant-dependent color space that correspond to the palette of spot colors using a spot color profile for the printing system, the spot color profile indicating a correspondence between spot color definitions and vectors in the colorant-dependent color space, the correspondence being based on a comparison of target spectral characteristics for the palette of spot colors and measured spectral characteristics of the printing system; 
assigning vectors from the set of vectors to corresponding spot colors defined for print-resolution areas of the print job; and 
halftoning the assigned vectors to generate deposit instructions for the available colorants for the print-resolution areas.

The closest prior art, Morovic et al. (US 2017/0126931 A1) in view of Edge (US 2008/0111997 A1) fails to anticipated or render obvious at least underlined limitations.
	Regarding claim 1, Morovic et al. (US 2017/0126931 A1) discloses A method of color halftone processing is disclosed. A plurality of color mappings each provide a mapping from a color value in a color space to a set of Neugebauer Primary area coverage (NPac) values in an NPac space. An imaging metric is obtained for each NPac value in the set. An NPac value in the set is selected based on the imaging metric. The selected NPac value is used as an output NPac value in a combined color mapping for the color value. 
	Edge (US 2008/0111997 A1) discloses systems and methods are provided that accurately estimate a post-printing appearance of a color on a substrate. In addition, systems and methods are provided that accurately estimate a post-mixing appearance of several colors mixed on a substrate. 
However, Morovic et al. (US 2017/0126931 A1) in view of Edge (US 2008/0111997 A1) do not specifically disclose “assigning vectors from the set of vectors to corresponding spot colors defined for print-resolution areas of the print job; and 

 	Independent claims 10 and 14 are reciting the same or similar claim limitations or features as recited in claim 1. Therefore, independent claims 10 and 14 are found to be allowable over the closest prior art of record mentioned above, for the same or similar reasons as discussed and stated above in independent claim 1.
 	Regarding claims 2-9, 11-13, 15, the instant claims are dependent on allowable claims and thus allowable.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121.  The examiner can normally be reached on Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUANG N VO/           Primary Examiner, Art Unit 2672